              Case 14-50971-CSS           Doc 619   Filed 09/16/21   Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
 In re:                                                     Chapter 11
 ASHINC Corporation, et al.,                                Case No. 12-11564 (CSS)
                               Debtors.                     (Jointly Administered)

 CATHERINE E. YOUNGMAN, LITIGATION                          Adv. Proc. No. 13-50530
 TRUSTEE FOR ASHINC CORPORATION, ET AL., AS
 SUCCESSOR TO THE OFFICIAL COMMITTEE OF
 UNSECURED CREDITORS OF ASHINC
 CORPORATION, AND ITS AFFILIATED DEBTORS,                   Ref. Docket No. 873
                               Plaintiff,

 BDCM OPPORTUNITY FUND II, LP, BLACK
 DIAMOND CLO 2005-1 LTD., and SPECTRUM
 INVESTMENT PARTNERS, L.P.,
                               Intervenors,
                      v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P., and
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P.,
                               Defendants.

 CATHERINE E. YOUNGMAN, LITIGATION
                                                            Adv. Pro. No. 14-50971 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET AL., AS
 SUCCESSOR TO BDCM OPPORTUNITY FUND II,
 LP, BLACK DIAMOND CLO 2005-1 LTD.,
 SPECTRUM INVESTMENT PARTNERS, L.P., BLACK                  Ref. Docket 611
 DIAMOND COMMERCIAL FINANCE, L.L.C., as co-
 administrative agent, and SPECTRUM COMMERCIAL
 FINANCE LLC, as co-administrative agent,
                               Plaintiff,
                      v.
 YUCAIPA AMERICAN ALLIANCE FUND I, L.P., and
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P.,
                               Defendants.

                     ORDER GRANTING THE LITIGATION
          TRUSTEE’S MOTION TO PERMIT REGISTRATION OF JUDGMENT


126312231.1
                 Case 14-50971-CSS         Doc 619      Filed 09/16/21     Page 2 of 2




        Upon consideration of the Motion of the ASHINC Litigation Trustee (the “Trustee”) to

Permit Registration of Judgment filed on August 10, 2021 (Adv. No. 13-50530, D.I. 873; Adv.

No. 14-50971, D.I. 611) (the “Motion”); the Court having reviewed the Motion, Opposition to

the Motion filed on August 23, 2021, a Reply in further support of the Motion filed on August

30, 2021, and oral argument having been held on September 14, 2021 and finding that (i) the

Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, (ii) notice of the Motion

was sufficient under the circumstances; and (iii) “good cause” has been shown pursuant to 28

U.S.C. § 1963:

                 IT IS HEREBY ORDERED THAT:
        1.       The Motion is GRANTED, and the Trustee is permitted to register a certified copy

of this Court’s June 23, 2021 Judgment (Adv. No. 13-50530, D.I. 841; Adv. No. 14-50971, D.I.

579) (the “Judgment”) in the District Courts of California.

        2.       For reasons addressed on the record during oral argument on the Motion, if the

Trustee believes that any additional enforceable assets are located in districts other than California,

the Trustee may submit a certificate of counsel (or other evidence), accompanied by a sworn

declaration, describing those assets and a proposed order granting permission to register the

Judgment in the additional jurisdiction(s) identified pursuant to 28 U.S.C. § 1963. Yucaipa may

file an opposition to any such certificate of counsel if it believes it is necessary for the Court’s

consideration.

        3.       This Court shall retain jurisdiction over any and all issues arising from or related to

the implementation and interpretation of this Order.




         Dated: September 16th, 2021                   CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE


126312231.1
